DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Declercq (US 4,373,567, of record) and further in view of Smith (US 2001/0050124). 
As best depicted in Figure 1, Declercq is directed to a tire construction including an adapter, wherein said adapter comprises an axially inner reinforcement 46 and an axially outer reinforcement 44.  Additionally, the portion of the adapter that comes into portion 18 of the rim flange is seen to be “a substantially radial axially outer face” and surface portion 32, which is described as being a radially extending surface (Column 3, Lines 55+), corresponds with the claimed “substantially radial axially inner bearing face”.  Declercq also teaches that at least one reinforcing ply envelopes said reinforcements (Column 2, Lines 27+).  This disclosure suggests the inclusion of two reinforcing plies and such plies correspond with the claimed main reinforcement.  Also, the boundaries of the axially inner end and the axially outer end can be arbitrarily selected.  In such an instance, however, Declerq is silent with respect to the inclusion of a colored elastomer layer.
Smith, on the other hand, is similarly directed to automobile tires and suggests the inclusion of colored layers of elastomer to provide, among other things, aesthetic benefits and 
Regarding claim 13, Smith suggests the us eof titanium dioxides (Paragraph 24).
With respect to claims 14 and 15, thermoplastic elastomers (TPE) are well recognized as being conventional materials for forming any number of tire components.  More particularly, such elastomers provide high strength properties (due to elastomeric nature) while providing processing benefits (due to thermoplastic nature).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire with any well known and conventional material, including thermoplastic elastomers such as SIS and SIBS.
As to claim 16, a skim rubber or topping rubber can be viewed as a layer covering a plurality of reinforcers or cords.
Regarding claim 17, any arbitrary portion of each cord can be viewed as an “individual coating” for each cord.       
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Declercq and further in view of Leopold (DE 102004032801). 
As best depicted in Figure 1, Declercq is directed to a tire construction including an adapter, wherein said adapter comprises an axially inner reinforcement 46 and an axially outer reinforcement 44.  Additionally, the portion of the adapter that comes into portion 18 of the rim flange is seen to be “a substantially radial axially outer face” and surface portion 32, which is described as being a radially extending surface (Column 3, Lines 55+), corresponds with the 
	Leopold, on the other hand, is similarly directed to tire constructions and suggests the inclusion of a colored component in a region between the main tire body and the rim in order to, among other things, provided aesthetic benefits (e.g.  radial extension of rim is optically affected) (Paragraph 8).  Given the structure of Declercq, one of ordinary skill in the art at the time of the invention would have found it obvious to, at a minimum, form an exposed surface of the adapter taught by Declercq as a colored composition (this corresponds with only a portion of the adapter being formed as a colored composition).  Furthermore, the aesthetic benefits detailed by Leopold would be present in the modified tire of Declercq.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references of record fail to suggest a tire construction including an adapter, wherein multiple colored rubber compositions are used to cover or coat reinforcing elements (second colored rubber covers individual elements and first, differently colored rubber forms a skim rubber or outer covering).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 17, 2022